6                 Case 3:19-cv-00311-RFC Document 1-1 Filed 10/28/19 Page 1 of 13

                                                   THE STATE OF TEXAS
             NOTICE TO DEFENDANT: You have been sued. You may employ an attorney. If you, or your
    attorney, do not file a written answer with the clerk who issued this citation by 10:00 a.m. on the Monday
    next following the expiration of twenty days after you were served this citation and petition, a default
    judgment may be taken against you."

    TO: WALMART INC., who may be served with process by serving its registered agent, CT
    Corporation System or any other authorized officer or agent therein at 199 Bryan St., Ste. 900,
    Dallas, TX 75201 or wherever he/she may be found.


    Greetings:


               You are hereby commanded to appear by filing a written answer to the Plaintiff's Original

    Petition, Jury Demand and Request for Initial Disclosures at or before ten o'clock A.M. of the Monday

    next after the expiration of twenty days after the date of service of this citation before the Honorable 384th

    Judicial District Court, El Paso County, Texas, at the Court House of said County in El Paso, Texas.

               Said Plaintiffs Petition was filed in said court on this the 29th day of August, 2019 by Attorney at

    Law, ALEJANDRO ACOSTA, III, 906 N. MESA ST., 214° FLOOR, EL                                     Fp,Prii°
    numbered 2019DCV3343 on the docket of said court, and styled:                                   THIS _10AY OF
                                                          MARIA EMMA PEREZ
                                                                                                    CONSTA E PROCilaf I
                                                                 VS                                 DALLAS        EgA§
                                                            WALMART INC.                             Siam

           The nature of Plaintiffs demand is fully shown by a true and correct copy of the Plaintiff's
    Original Petition, Jury Demand and Request for Initial Disclosures accompanying this citation and
    made a part hereof.

            The officer executing this writ shall promptly serve the same according to requirements of law,
    and the mandates thereof, and make due return as the law directs.

          Issued and given under my hand and seal of said Court at El Paso, Texas, on this the 9th day of
    September, 2019.

    CLERK OF THE COURT

    NORMA FAVELA BARCELEAU
    District Clerk
    El Paso County Courthouse
    500 E. San Antonio Ave, RM 103
    El Paso, Texas 79901

                                                                    Attest:   NORMA FAV                  ARCELEAU             District Clerk
                                                                                         El Paso County, Texas


                                                                    By:   Crot'tkiAJ:4_,(,Lk aO Q2.1.10                             , Deputy
                                                                                          Lorraine rellano
    Rule 106: "-the citation shall be served by the officer delivering to each defendant, in person, a true copy of the citation with the

                date of delivery endorsed thereon and with a copy of the petition attached thereto."
                                                                       EXHIBIT
                                                                         "A"
                          Case 3:19-cv-00311-RFC Document 1-1 Filed 10/28/19 Page 2 of 13

                                                                         RETURN


           Came on hand on                     day of                               20        at           o'clock
               M. and executed in                                                     County, Texas, by delivering to
           each of the within-named defendants, in person, a true copy of this Citation, having first endorsed thereon
           the date of delivery, together with the accompanying true and correct copy of the Plaintiff's Original
           Petition, Jury Demand and Request for Initial Disclosures, at the following times and places, to-wit:

                      NAME                                     DATE                      TIME            Place, and Course and Distance
                                                 MONTH          DAY     YEAR    Hour    Min.         .          From Court House




           _         —


           And not executed as to the defendant


           The diligence used in finding said defendant, being
           And the cause of failure to execute this process is:
#,:... .:,ii..Ar_id the information receiVeka§.to the whereabouts of the said defendant, being
 i.j       FEES—SERVING                      copy . '          $                                                              Sheriff
   . ,..                                                                                                            County, Texas
                                 ••              • 7• ,
       1: • 0 .-• : Total                                      $          by                                                Deputy
           DI   f   . •          4. •              s' I




                                                           CERTIFICATE OF DELIVERY
                    I do hereby certify that I delivered to
                                                                               on the       day of
           20         at          o'clock              m. this copy of this instrument.
                                                                                                                      , Sheriff/Agent
                                                                                                                     County, Texas
                                                                         By                                          Deputy/Agent
                                            000111:ff42.411*
                                      ,ig
           SUBSCRIBED AND SWORN- TO BEFORE. ME ON THE                                   DAY OF                             , 20 .
                                 I.. 1 '     !      t          ' 1%•\




                                            'N<_.....L.....I.J/                    NOTARY PUBLIC, STATE OF TEXAS




                           d
'Ng a
                  Case 3:19-cv-00311-RFC Document 1-1 Filed 10/28/19 Page 3 of 13
    County - 384th District Court                                                                Filed 8/29/2019 1:22 PM
                                                                                                         Norma Favela Barceleau
                                                                                                                    District Clerk
                                                                                                                 El Paso County
                                                                                                                  2019DCV3343
                            IN THE COUNTY COURT AT LAW NUMBER
                                         JUDICIAL DISTRICT COURT
                                      OF EL PASO COUNTY, TEXAS

         MARIA EMMA PEREZ ,

                   Plaintiff;

         vs.                                                               Cause No. 2019-DCV-

         WALMART INC.

                   Defendant.

                                PLAINTIFF'S ORIGINAL PETITION, JURY DEMAND
                                   AND REQUEST FOR INITIAL DISCLOSURES

         TO THE HONORABLE JUDGE OF SAID COURT:

                   COMES NOW MARIA EMMA PEREZ (hereinafter referred to as "Plaintiff")

         complaining of WALMART INC. hereinafter referred to as "Defendant" for a cause of action

         would show this Court and/or Jury the following:

                                          I.    DISCOVERY CONTROL PLAN

               Pursuant to Rule 190, discovery in this case will be conducted in Level III.

                                                       El RELIEF

               Pursuant to Texas Rule of Civil Procedure 47(c)(4) Plaintiff seeks monetary relief over

         $200,000.00 but not more than $1,000,000.00 and a demand for judgment for all the other relief

         to which the party deems herself entitled.

                                                     III. PARTIES

               Plaintiff is a resident of El Paso County, Texas. Plaintiff's last three digits of her Social

        Security number is 973.

               Defendant WALMART INC., is a foreign corporation doing business in El Paso County,

               Texas and may be served with process by serving its registered agent, C T CORPORATION



                                                                                                         IIPage
        Maria Emma Perez vs. Walmart
        PLAINTIFF'S ORIGINAL PETITION, JURY DEMAND AND REQUEST FOR INITIAL DISCLOSURES
         Case 3:19-cv-00311-RFC Document 1-1 Filed 10/28/19 Page 4 of 13




     SYSTEM, and/or any other authorized officer or agent therein, at 199 BRYAN ST. STE 900

      DALLAS, TX 75201, Texas 79903 and/or wherever may be found.

                                            IV. FACTS

     On or about July 15, 2018, Plaintiff was on the premises owned, operated and controlled by

 Defendant located at 1850 N Zaragoza Rd, El Paso, Texas 79936 as invitee when she fell on a

 foreign substance on the floor, causing injury Plaintiff sustained injuries to her left foot, right

 arm and other parts of her body. Consequently, Plaintiff was an invitee to whom Defendant owed

 a duty to use reasonable care, including the duty to protect and safeguard Plaintiff from

 unreasonably dangerous conditions on the premises or to warn of their existence.

                                    V.    PREMISES LIABILITY

     While upon Defendant's premises, Plaintiff suffered bodily injuries as a direct result of the fall

proximately caused by a dangerous condition, which Defendant created, knew, or in the exercise

of ordinary care, should have known existed. Plaintiff further alleges that Defendant, its agents,

servants and employees negligently created, caused and/or negligently permitted such condition

to exist and/or negligently failed to warn Plaintiff of the condition of the premises, despite the fact

that Defendant, its agents, servants and employees created, knew, or in the exercise of ordinary

care, should have known of the existence of the condition and that there was a likelihood of

someone being injured as happened to Plaintiff.

    Alternatively, and without waiving the foregoing, Plaintiff would also show that Defendant

owed a duty to Plaintiff, that Defendant breached that duty and that such breach was a proximate

cause of the injury and the resulting damages to Plaintiff.




                                                                                              2IPage
Maria Emma Perez vs. Walmart Inc.
PLAINTIFF'S ORIGINAL PETITION, JURY DEMAND AND REQUEST FOR INITIAL DISCLOSURES
'44
               Case 3:19-cv-00311-RFC Document 1-1 Filed 10/28/19 Page 5 of 13




                                          VI.   NEGLIENCE OF DEFENDANT

                Defendant owed a reasonable degree of care to Plaintiff. Plaintiff alleges that Plaintiff's

       injuries and damages were proximately caused by the negligence of Defendant arising from one

       or more of the following alternative theories of negligence on the part of Defendant:

                     a. In failing to adequately train its employees on how to exercise reasonable care to
                         reduce or eliminate the risk by correcting the dangerous condition of the slippery
                        substance on the floor.
                     b. In failing to properly clean, sweep, mop, buff, or warn of the condition of the area
                         in question;
                     c. In failing to inspect the premises for substances on the floor;
                     d. In failing to inspect the premises in order to discover the dangerous condition of
                        the area in question;
                     e. In failing to correct the dangerous condition of the area in question;
                     f. In failing to warn visitors, including Plaintiff, that a dangerous condition existed
                        which required extra care to be taken by them when entering the area when
                        Defendant knew or should have known that the area in question was dangerous;
                    g. In failing to establish and enforce safety rules and regulations for protecting
                        invitees from slip and falls;
                    h. In failing to establish and enforce safety rules and regulations to correct the
                        existing dangerous conditions;
                    i. In failing to adequately supervise employees in regular inspection and cleaning of
                        the area in question;
                    j. In failing to teach and educate its employees on the maintenance of the area in
                        question; and

               One or more of the foregoing negligent acts and omissions, whether taken singularly or in

      any combination, was a proximate cause of Plaintiff's injuries and damages which are described

      below.

                                           VII. PLAINTIFF'S DAMAGES

               As a direct and proximate result of the occurrence, Plaintiff suffered bodily injuries. As a

      further result of the occurrence, Plaintiff has incurred expenses for medical care, attention and

      other expense. Such expenses incurred were necessary for the care and treatment of the injuries

      sustained by Plaintiff and the charges made and to be made were the usual and customary

      charges for such services. Plaintiff will require further medical care and attention and will



                                                                                                  3 1 Page
      Maria Emma Perez vs. Walmart Inc.
      PLAINTIFF'S ORIGINAL PETITION, JURY DEMAND AND REQUEST FOR INITIAL DISCLOSURES
         Case 3:19-cv-00311-RFC Document 1-1 Filed 10/28/19 Page 6 of 13




 necessarily incur reasonable expenses in the future for such medical needs. As a result of the

 occurrence, Plaintiff has suffered loss of earning capacity in the past and will suffer a loss of

 wage-earning capacity in the future. Plaintiff has suffered pain and suffering in the past. Plaintiff

 will continue to suffer pain and suffering in the future. Plaintiff has suffered mental pain and

 anguish in the past. Plaintiff will continue to suffer mental pain and anguish in the future. As a

 result of the occurrence, Plaintiff has suffered and will continue to suffer impairment to her body

 in the future. Plaintiff has suffered disfigurement.

                                     VIII. PUNITIVE DAMAGES

     Plaintiff is entitled to punitive damages because of Defendant's gross negligence. Defendant's

acts or omissions, when viewed objectively from the standpoint of Defendants at the time of the

occurrence, involved an extreme degree of risk, considering the probability and magnitude of the

potential harm to others and of which the Defendants had actual, subjective awareness of the risk

 involved, by nevertheless proceeded with conscious indifference to the rights, safety, or welfare of

others. Plaintiff is entitled to punitive damages in a sufficient amount to punish Defendants for their

reckless, heedless and intentional conduct and to set an example for others that such conduct will not

be tolerated.

                                        IX.   JURY DEMAND

     Plaintiffs request a jury trial and have tendered the appropriate fee.

                            X.      REQUEST FOR INITIAL DISCLOSURES

     Pursuant to Rule 194 of the Texas Rules of Civil Procedure, Defendant are requested to

disclose, within 51 days of service of this request, the information or material described in Rule

194.2(a) through (i).




                                                                                              4IPuge
Maria Emma Perez vs. Wellman Inc.
PLAINTIFF'S ORIGINAL PETITION, JURY DEMAND AND REQUEST FOR INITIAL DISCLOSURES
tivb
                Case 3:19-cv-00311-RFC Document 1-1 Filed 10/28/19 Page 7 of 13




                 Plaintiff hereby notifies Defendant that Plaintiff intends to use Defendant' discovery

        answers and responses, including any evidence produced in response to such discovery, as

        evidence in trial in accordance with such right and privileges established by TEX. R. C1V. P. 193.7.

                                           XI.   CONCLUSION AND PRAYER

                 WHEREFORE, PREMISES CONSIDERED, Plaintiff requests the Defendant be cited

        to appear and answer, and that upon final trial, Plaintiff have judgment against Defendant for all

        relief requested for punitive damages, for pre-judgment interest, post judgment interest, for costs

       of this suit, and for such other and further relief, general and special, at law or in equity, to which

       Plaintiff is entitled.



                                                               Respectfully submitted,

                                                              FLOFtE TAWNEY ACOSTA P.C.



                                                              AL AN
                                                              TX ,tate     , No.: 409' 789
                                                              906 . M sa, 2nd F • •r
                                                              El Pas    exas 79902
                                                              Phone: (915) 308-1000
                                                              Facsimile: (915) 300-0283
                                                              AAcosta@ftalawfirm.com
                                                              A Itornq for Plaintiff




                                                                                                   51 Page
       Maria Emma Perez vs. WaImart Inc.
       PLAINTIFF'S ORIGINAL PETITION, JURY DEMAND AND REQUEST FOR INITIAL DISCLOSURES
El Paso County - 384th Case
                       District3:19-cv-00311-RFC
                                Court              Document 1-1 Filed 10/28/19 Page Filed
                                                                                    8 of 10/9/2019
                                                                                          13       9:05 AM
                                                                                            Norma Favela Barceleau
                                                                                                       District Clerk
                                                                                                    El Paso County
                                                                                                    2019DCV3343




Copy from re:SearchTX
                        Case 3:19-cv-00311-RFC Document 1-1 Filed 10/28/19 Page 9 of 13




Copy from re:SearchTX
El Paso County - 384thCase
                       District3:19-cv-00311-RFC
                                Court               Document 1-1 Filed 10/28/19 PageFiled
                                                                                      10 10/16/2019
                                                                                          of 13     10:55 AM
                                                                                                        Norma Favela Barceleau
                                                                                                                   District Clerk
                                                                                                                El Paso County
                                                                                                          2019DCV3343
                                     IN THE 384TH JUDICIAL DISTRICT COURT
                                            EL PASO COUNTY, TEXAS

            MARIA EMMA PEREZ,                                      §
                                                                   §
                       Plaintiff,                                  §
                                                                   §
            v.                                                     §         Cause No. 2019DCV3343
                                                                   §
            WALMART INC.,                                          §
                                                                   §
                       Defendant.                                  §

                 DEFENDANT’S ORIGINAL ANSWER TO PLAINTIFF’S ORIGINAL PETITION

            TO THE HONORABLE JUDGE OF SAID COURT:
                    COMES NOW, WALMART INC. (proper entity being Wal-Mart Stores Texas, LLC), the

            Defendant in the above-entitled and captioned cause and timely files its Original Answer to

            Plaintiff’s Original Petition, and by its Original Answer, would respectfully show the Court as

            follows:

                                                              I.

                    Pursuant to Texas Rules of Civil Procedure 92, Defendant enters a General Denial Answer

            and places all of the matters pled by Plaintiff in this case in issue, demanding strict proof of all of

            Plaintiff’s allegations made herein by a preponderance of the evidence as required by the

            Constitution and laws of the State of Texas.

                    WHEREFORE, PREMISES CONSIDERED, Defendant prays that it be allowed to go

            hence, without delay, and with its costs.
        Case 3:19-cv-00311-RFC Document 1-1 Filed 10/28/19 Page 11 of 13



                                                     Respectfully submitted,

                                                     MOUNCE, GREEN, MYERS,
                                                     SAFI, PAXSON & GALATZAN
                                                     A Professional Corporation
                                                     P. O. Drawer 1977
                                                     El Paso, Texas 79999-1977
                                                     Phone: (915) 532-2000
                                                     Telefax: (915) 541-1597
                                                     enriquez@mgmsg.com

                                                 By: ___/s/ Laura Enriquez______
                                                     Laura Enriquez
                                                     State Bar No. 00795790

                                                    Attorneys for Defendant


                                CERTIFICATE OF SERVICE

        In compliance with Texas Rule of Civil Procedure 21a (e), I certify that on this 16th day of
October 2019, a true and correct copy of the foregoing document filed electronically with the clerk
of the court in accordance with Texas Rule of Civil Procedure 21 (f)(1), and served electronically
to the following counsel of record:

       Alejandro Acosta, III
       Flores, Tawney & Acosta P.C.
       906 N. Mesa, 2nd Floor
       El Paso, Texas 79902
       (915) 308-1000

                                                             __/s/ Laura Enriquez________
                                                             Laura Enriquez
El Paso County - 384thCase
                       District3:19-cv-00311-RFC
                                Court              Document 1-1 Filed 10/28/19 PageFiled
                                                                                     12 10/16/2019
                                                                                         of 13     10:55 AM
                                                                                                  Norma Favela Barceleau
                                                                                                             District Clerk
                                                                                                          El Paso County
                                                                                                          2019DCV3343
                                    IN THE 384TH JUDICIAL DISTRICT COURT
                                           EL PASO COUNTY, TEXAS

            MARIA EMMA PEREZ,                                §
                                                             §
                     Plaintiff,                              §
                                                             §
            v.                                               §           Cause No. 2019DCV3343
                                                             §
            WALMART, INC.,                                   §
                                                             §
                     Defendant.                              §

                           DEFENDANT’S JURY DEMAND AND SUBMISSION OF FEE

                    COMES NOW Defendant WALMART INC., having filed with the clerk of the court a

            written request for jury trial in compliance with Texas Rule of Civil Procedure 216(a), herewith

            deposit with the clerk the jury fee of FORTY DOLLARS ($40.00). The clerk, pursuant to Texas

            Rule of Civil Procedure 216(b), is requested to promptly enter a notation of payment of such fee

            upon the court’s docket sheet.



                                                                 Respectfully submitted,

                                                                 MOUNCE, GREEN, MYERS,
                                                                 SAFI, PAXSON & GALATZAN
                                                                 A Professional Corporation
                                                                 P. O. Drawer 1977
                                                                 El Paso, Texas 79999-1977
                                                                 Phone: (915) 532-2000
                                                                 Telefax: (915) 541-1597
                                                                 enriquez@mgmsg.com

                                                            By: ___/s/ Laura Enriquez______
                                                                Laura Enriquez
                                                                State Bar No. 00795790

                                                              Attorneys for Defendant
         Case 3:19-cv-00311-RFC Document 1-1 Filed 10/28/19 Page 13 of 13




                                CERTIFICATE OF SERVICE

        In compliance with Texas Rule of Civil Procedure 21a (e), I certify that on this 16th day of
October 2019, a true and correct copy of the foregoing document filed electronically with the clerk
of the court in accordance with Texas Rule of Civil Procedure 21 (f)(1), and served electronically
to the following counsel of record:

        Alejandro Acosta, III
        Flores, Tawney & Acosta P.C.
        906 N. Mesa, 2nd Floor
        El Paso, Texas 79902
        (915) 308-1000

                                                             ___/s/ Laura Enriquez______
                                                             Laura Enriquez




                                                 2
0014475-00483/CMUN/1478661
